ICJ_014_HayaDeLaTorre_COL_PER_1951-01-03_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE HAYA DE LA TORRE
(COLOMBIE / PEROU)

ORDONNANCE DU 3 JANVIER 1951

1951

INTERNATIONAL COURT OF JUSTICE ©

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

HAYA DE LA TORRE CASE
(COLOMBIA / PERU)

ORDER OF JANUARY 3rd, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE | LEYDEN
A. W. SIJTHOFF | PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire Haya de la Torre,
Ordonnance du 3 janvier 1957: C. I. J. Recueil 1951, p. 4 »

This Order should be cited as follows :

“Haya de la Torre case,
Order of January 3rd, 1951: I.C.]. Reports 1951, p. 4.”

 

N° de vente : 54
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

1951
Le 3 janvier ae
Rôle général ANNÉE 1951

n° 14

Ordonnance du 3 janvier 1951

AFFAIRE HAYA DE LA TORRE
(COLOMBIE / PÉROU)

Le Président de la Cour internationale de Justice,
vu Particle 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Considérant qu’à la date du 13 décembre 1950, le Gouvernement
de ia République de la Colombie a introduit une instance devant
la Cour contre le Gouvernement de la République du Pérou ;

Considérant que la requête, qui se réfère aux deux arrêts rendus
par la Cour aux dates du 20 et du 27 novembre 1950 dans l'affaire
du droit d'asile, énonce que les Gouvernements de la Colombie et
du Pérou n’ont pas pu se mettre d'accord sur la suite à donner aux
arrêts précités en ce qui concerne la remise du réfugié Victor Raul
Haya de la Torre ;

Considérant que, par cette requête, le Gouvernement de la Colom-
bie demande à la Cour:

a) À TITRE PRINCIPAL,

De dire et juger, tant en la présence qu’en l'absence du
Gouvernement du Pérou, après les délais que, sous réserve
d’un accord entre les Parties, il appartiendra à la Cour de
fixer :

En exécution de ce qui a été disposé à l’article 7 du Protocole
d'amitié et de coopération signé entre la République de la
Colombie et la République du Pérou, le 24 mai 1934, de
5 ORDON. DU 3 I 51 (AFFAIRE HAYA DE LA TORRE)

déterminer la manière d'exécuter l’Arrêt du 20 novembre
1950;

et, en plus, de dire à cette fin, notamment:

Si la Colombie est ou n’est pas obligée de remettre au
Gouvernement du Pérou M. Victor Raul Haya de la Torre,
réfugié à l’ambassade de Colombie à Lima.

b) A TITRE SUBSIDIAIRE,

Au cas où la demande ci-dessus serait rejetée, de dire ct
juger, dans l’exercice de sa compétence ordinaire, tant en la
présence qu’en absence du Gouvernement du Pérou, et après
les délais que, sans préjudice d’un accord entre les Parties, il
appartiendra à la Cour de fixer, si, conformément au droit en
vigueur entre les Parties et particulièrement au droit inter-
national américain, le Gouvernement de la Colombie est ou
n'est pas obligé de remettre M. Victor Raul Hava de la Torre
au Gouvernement du Pérou ;

Considérant que la requête, qui porte la signature de M. José
Gabriel de la Vega, Envoyé extraordinaire et Ministre plénipoten-
tiaire de la Colombie aux Pays-Bas, agissant en qualité d'agent,
invoque :

a) le Protocole d'amitié et de coopération entre la République
de la Colombie et la République du Pérou signé a
Rio de Janeiro le 24 mai 1934,

b) les articles 36 et 37 du Statut de la Cour,

et que, par conséquent, la requête contient la mention de la disposi-
tion par laquelle le requérant prétend établir la compétence de la
Cour ;

Considérant que la requête contient l'indication de l’objet de la
demande et un exposé succinct des faits et motifs par lesquels la
demande est prétendue justifiée ;

Considérant que, dans ces conditions, la requête satisfait aux
conditions de forme posées par le Règlement ;

Considérant que, le 13 décembre 1950, le Gouvernement du
Pérou a été avisé par télégramme du dépôt de la requête ; qu’ une
copie certifiée conforme de la requéte lui a été communiquée le
14 décembre ; et que, par télégramme du 26 décembre, en accusant
la réception de cette communication, il a désigné comme son repré-
sentant aux fins de la réunion prévue à l’article 37, paragraphe 1
du Règlement, M. Enrique Goytisolo B., Envoyé extraordinaire et
Ministre plénipotentiaire du Pérou aux Pays-Bas, et a réservé à un
acte ultérieur la désignation de son agent ;

5
6 ORDON. DU 3 I 51 (AFFAIRE HAYA DE LA TORRE)

Considérant que l’agent de la Colombie et le représentant du
Pérou, consultés par application de l’article 37, paragraphe 1, du
Règlement, ont déclaré que leurs Gouvernements étaient désireux
de voir résolue le plus tôt possible l’affaire portée devant la Cour
par la requête du 13 décembre 1950, et ont proposé de limiter la
procédure à la présentation d’un mémoire et d’un contre-mémoire ;

Fixe comme il suit les délais pour la présentation, par les Parties,
des pièces de la procédure écrite :
pour le Mémoire de la République de la Colombie : le 7 février
I9ST ;
pour le Contre-Mémoire de la République du Pérou : le 15 mars
1951.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le trois janvier mil neuf cent cinquante
et un, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République de la Colombie et au Gouvernement
de la République du Pérou.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
